The following opinion was filed March 4, 1919:
Eschweiler, J.
The substance of plaintiff’s contention in this case is based upon the proposition asserted by him that, there being no franchise granted by the city of Milwaukee to defendant to run its interurban cars upon the street in question, such cars, when so running on the' street, must be considered, so far as prospective passengers are concerned, as urban cars, and required, therefore, to carry persons who desire to be transported from one point in the city of Milwaukee to another reached by such car in the same manner as such urban cars, and subject to all the regulations as to the taking on or discharging of city passengers that apply to the regular urban service of the defendant.
The plaintiff, however, cannot test by force, nor have de*174termined in this action, whether or not the defendant is running its interurban cars on the streets of the city of Milwaukee under a proper franchise or not. He has not been injured by reason of the defendant’s use of the streets, but only, if at all, because the defendant, while using the streets, denied him his claim of right to take advantage, as a passenger, of the very use that was being made of the streets by the defendant as a common carrier.
He does not come into court as the owner of property adjacent to this car line whose real estate has been depreciated in value, or right in connection with such ownership invaded, as was the situation in Schuster v. Milwaukee E. R. & L. Co. 142 Wis. 578, 126 N. W. 26; nor has he sustained personal injury by reason of defendant’s use of the street, as in Daly v. Milwaukee E. R. & L. Co. 119 Wis. 398, 96 N. W. 832.
The rule of defendant which its employee was seeking under its direction to enforce, by which such interurban cars were reserved for interurban traffic only and city traffic excluded therefrom, was a regulation that the defendant as a common carrier had the right to make, and was, under the situation disclosed in this case, at least a reasonable one. Such regulation has been submitted to the tribunal in this state which is clothed with full power to determine whether such a regulation was a proper one or not.. That tribunal, the railroad commission, has passed upon such a system of proposed restricting urban from interurban service and adopted the view that it may be property done. Racine v. Milwaukee E. R. & L. Co. 12 Wis. R. R. Comm. Rep. 388; Kenosha v. Kenosha E. R. Co. 12 Wis. R. R. Comm. Rep. 508.
That a common carrier of passengers may adopt reasonable rules and regulations for the management of its business and use the necessary amount of force to secure their observance is beyond question. Coombs v. Southern Wis. R. Co. 162 Wis. 111, 155 N. W. 922; Ellis v. Milwaukee City R. Co. 67 Wis. 135, 30 N. W. 218; Plott v. C. & N. W. R. Co. *17563 Wis. 511, 23 N. W. 412; Yorton v. M., L. S. & W. R. Co. 54 Wis. 234, 11 N. W. 482; Garricott v. N. Y. State Rys. 223 N. Y. 9, 119 N. E. 94; Sullivan v. Boston E. R. Co. 199 Mass. 73, 84 N. E. 844; Ohage v. N. P. R. Co. 200 Fed. 128.
If the defendant is operating its interurban cars on the streets of the city of Milwaukee without proper right or authority, the law has provided orderly proceedings to determine that question.
If the defendant as a common carrier is attempting to enforce and carry out unreasonable and improper regulations, to the detriment of the general public, the state has provided for summary proceedings and a speedy determination of such questions before the railroad commission of this state, and even the courts are required, at least in ordinary situations, which would certainly cover the one in question here, to yield the prior right of determination to such tribunal. State ex rel. Superior v. Duluth St. R. Co. 153 Wis. 650, 142 N. W. 184.
No good reason appears why at least the same amount of self-restraint as to course of procedure should not be expected from an individual situated as was the plaintiff in this case.
By the Court. — Judgment affirmed.
A motion for a rehearing was denied, with $25 costs, on April 29, 1919.